Citation Nr: 1716633	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  15-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of inactive tuberculosis, granuloma of the right lung, prior to November 2, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from December 1949 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Only days prior to the Board's February 2016 decision and remand, a February 2016 rating decision granted service connection for tinnitus and for bilateral hearing loss, which were assigned 10 percent and noncompensable disability ratings, respectively, all effective November 25, 2015.  The Veteran did not appeal that decision.  

In a February 2016 Board decision it was noted that in December 2015, the Veteran had raised the issues of his entitlement to an increased rating for his bilateral knee disability and for additional compensation for a dependent spouse.  As those issues had not been adjudicated by the Agency of Original Jurisdiction (AOJ), they were referred for appropriate action.  38 C.F.R. § 19.9(b).  As to this, a March 4, 2016 letter from the VA Appeals Management Center (AMC) noted these very matters and also referred them to the AOJ for initial consideration.  However, as yet these matters have not been adjudicated by the AOJ and, so, the Board does not have jurisdiction and they are again referred to the AOJ for initial consideration.  See 38 C.F.R. § 19.9(b).  

In February 2016 Board granted a schedular rating of 100 percent for residuals of inactive tuberculosis, granuloma of the right lung, for the period on appeal from November 2, 2015.  The issue of the Veteran's entitlement to a rating in excess of 10 percent for the period on appeal prior to November 2, 2015, was remanded.  

A March 2016 rating decision effectuated the Board's grant of a 100 percent disability rating for residuals of inactive tuberculosis, granuloma of the right lung, effective November 2, 2015, and also granted basic eligibility to Dependents' Educational Assistance, effective from November 2, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Prior to November 2, 2015, the Veteran did not use bronchodilatory or corticosteroid medications and his ratio of Forced Expiratory Volume after one second to his Forced Vital Capacity was 74 percent of predicted and most accurately reflected his level of respiratory disability.  


CONCLUSION OF LAW

Prior to November 2, 2015, the criteria for a rating in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 6731 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter of October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  The case was remand by the Board in February 2016 to obtain additional VA treatment records from June 2012 to March 2014.  The RO has now associated with the record the additional VA treatment records from June 2012 to May 2016.  

In response to the Veteran's April 2013 request for outpatient treatment (OPT) records, these were provided to the Veteran in May 2013.  

The Board also remanded the case in February 2016 to obtain private treatment records because various VA treatment records indicate that the Veteran has been treated by at least one non-VA pulmonologist.  However, in VA Form 21-4138, Statement in Support of Claim, dated May 16, 2016, the Veteran reported that since 2012 he had only received respiratory treatment at the Orlando, VA Medical Center (VAMC) and he had no additional records, other than those at the Orlando VAMC.  However, also of record are private records including those of his June 2001 hospitalization at the Orlando Regional Healthcare System, following a quadruple coronary artery bypass graft.  

Accordingly, the RO has complied with the Board remand in all respects.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Background

The Veteran was admitted to the Orlando Regional Healthcare System in June 2001 for hypoxemia.  A cardiac workup revealed ischemia and triple-vessel coronary artery disease, for which he underwent a quadruple coronary artery bypass graft (CABG).  Postoperatively, he did well but had a progressive worsening of his oxygen requirement and was placed on 100 percent oxygen via a nasal cannula.  A chest X-ray was suggestive of either suprapneumonic effusion or lower lobe atelectasis of the right lung.  Pleural parenchymal changes consistent with the CAGB were noted on the left side.  The impression was postoperative hypoxemia which could be secondary to basilar atelectasis.  

A December 14, 2011 VAOPT record shows that on examination the Veteran had no respiratory wheezes, rhonchi or rales.  

On VA pulmonary examination on November 20, 2012 the Veteran's claim file was reviewed.  The examiner reported that the Veteran had been diagnosed with a granuloma of the right lung and did not have multiple respiratory conditions.  It was noted that the Veteran reported that he was breathing fine.  He had not required the use of oral or parenteral corticosteroid medications.  He did not require the use of inhaled medications, oral bronchodilators, antibiotics or oxygen therapy.  He had no postoperative surgical scars related to his pulmonary condition.  He did have a granuloma in the right upper lung field with scarring.  A December 2011 chest X-ray had yielded an impression of no acute cardiopulmonary disease but there was an amorphous density or calcification in the right upper lobe which might represent focal atelectasis or scarring; and a calcified nodular density in the left mid-lung, which was probably a granuloma; as well as changes of chronic obstructive pulmonary disease (COPD).  

The examiner noted that pulmonary function testing was performed which accurately reflected the Veteran's current pulmonary function.  That testing revealed that Forced Vital Capacity (FVC) was 102 percent of predicted.  Forced Expiratory Volume after one second (FEV-1) was 101 percent of predicted.  The ration of FEV-1 to FVC (FEV-1/FVC) was 74 percent of predicted.   Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) was 45 percent of predicted.  

The examiner stated that the FEV-1/FVC most accurately reflected the Veteran's level of disability.  Also, it was reported that the Veteran's respiratory condition did not impact his ability to work.  

VA X-rays of November 2, 2015, revealed underlying COPD with no evidence of active pulmonary disease.  A clinical note of that same date reflects that the Veteran used 2 liters of oxygen every 3 to 5 hours.  

In VA Form 21-4138, Statement in Support of Claim, in December 2015 the Veteran reported that in June 2001 he had had heart surgery and had a postoperative lung prolapse.  The Board notes that records of that hospitalization, at the Orlando Regional Medical Center are of record.  He further stated that from 2007 to 2011 he had had severe anemia and underwent pressurized oxygen therapy.  He still used oxygen therapy prior to going to bed, to help him sleep.  

Rating Principles

 Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The evidence shows, and it is not otherwise contended, that the Veteran has had active pulmonary tuberculosis during any part of the period on appeal.  

The rating criteria indicate that inactive chronic pulmonary tuberculosis that was initially evaluated after August 19, 1968, should be rated under 38 C.F.R. § 4.97, Diagnostic Code 6731.  This diagnostic code states that, depending on the specific findings, residuals of inactive tuberculosis should be rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 6600.  

Under Diagnostic Code 6600, a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted. 

A 30 percent rating is warranted for an FEV-1 of 56- to 70-percent predicted, or; an FEV-1/FVC of 56 to 70 percent, or; a DLCO (SB) of 56- to 65-percent predicted. 

A 60 percent rating is warranted for an FEV-1 of 40- to 55-percent predicted, or; an FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating is warranted for an FEV-1 less than 40 percent of predicted value, or; an FEV-1/FVC less than 40 percent, or; a DLCO (SB) of less than 40-percent predicted, or; a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; where the Veteran requires outpatient oxygen therapy. 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Veteran has placed emphasis on his acute respiratory symptoms following his 2001 CABG.  However, it is not contended, much less shown, that following that surgery he has had continuing respiratory disability which is specifically due to his service-connected disability.  Moreover, this acute episode antedates the filing of his June 2012 claim for an increased rating by more than a decade.  

In this case the November 2012 VA examiner reported that the Veteran had COPD.  Thus, inasmuch as there is no clinical evidence of interstitial or restrictive lung disease, of the three potential methods of determining the proper disability evaluation, the method for evaluating obstructive lung disease, in this case, DC 6600 for chronic bronchitis, must be used.  

The November 2012 VA pulmonary function testing revealed that the Veteran's DLCO was 45 percent of predicted.  Standing alone, this would indicate that a 60 percent disability rating was warranted.  However, the November 2012 VA examiner specifically reported that the Veteran's FEV-1/FVC finding of 74 percent of predicted most accurately reflected the Veteran's level of disability.  This opinion is consistent with the FEV-1 finding of being 101 percent of predicted as well as the fact that the Veteran was not taking any corticosteroids or using any form of inhaler.  The finding of a FEV-1/FVC ratio of 74 percent warrants a rating of no more than 10 percent.  

Accordingly, the Board finds that throughout the appeal period the preponderance of the evidence is against finding that a disability rating in excess is warranted prior to November 2, 2015.  

Neither the Veteran nor representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Douchette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet.App. March 17, 2017 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  


ORDER

An evaluation in excess of 10 percent for residuals of inactive tuberculosis, granuloma of the right lung, prior to November 2, 2015, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


